Title: From Benjamin Franklin to John Dalton et al., 22 December 1779
From: Franklin, Benjamin
To: Dalton, John


Gentlemen
Passy, Dec 22. 1779.
I received yours of the 9th. Instant. Herewith you have the Order of Mr. de sartine for your Discharge. For your present Relief, and to bear your Expences to Nantes, you may draw a Bill upon me for two Hundred and forty Livres, which shal be paid here upon Sight. Be frugal and make the most of it.
Your friend and servant.
BF
Messr. Christopher Bubier and others Americans Prisoners at Coutances.
